Citation Nr: 1001230	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral arthritis 
of the foot, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to March 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issue of entitlement to a rating in excess of 30 percent 
for bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection 
for bilateral degenerative joint disease of the metatarsal 
joints (arthritis of the foot) in part because there was no 
evidence of a current disability.  

2.  Evidence added to the record since the February 2003 
rating includes a medical opinion diagnosing bilateral 
arthritis of the foot.  

3.  The Veteran is currently service connected for bilateral 
pes planus.  

4.  The Veteran has a current diagnosis of left and right 
foot arthritis.

5.  The most probative evidence of record indicates that the 
Veteran's current left and right foot arthritis is 
proximately due to, or the result of, his service connected 
bilateral pes planus.





CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2003 
rating decision denying the Veteran's application for service 
connection for bilateral arthritis of the foot is new and 
material and his claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The Veteran's current left foot arthritis is proximately 
due to, or the result of, his service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

3.  The Veteran's current right foot arthritis is proximately 
due to, or the result of, his service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  As it relates to the 
Veteran's claim to reopen service connection, since the Board 
is reopening the claim, any notice or development errors 
under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 regarding 
this claim are moot.  Moreover, given the favorable outcome 
of below, no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).






Application to Reopen Service Connection

A review of the record reflects that a February 2003 rating 
action denied the Veteran's service connection claim for 
bilateral degenerative joint disease of the metatarsal 
joints.  This decision considered (i) a January 2003 VA 
examination, (ii) private treatment records, dated in June 
2002, July 2002, and (iii) private treatment records from 
J.R. Van Winkle, M.D., dated from January 1999 to April 2002.  
After considering the evidence of record, the RO concluded 
that there was no evidence of a current diagnosis of 
bilateral degenerative joint disease of the metatarsal joints 
(arthritis of the foot).  Ultimately, this decision became 
final, after the Veteran failed to appeal the decision within 
the prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The February 2003 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the February 2003 rating action.  The additional 
evidence includes a February 2006 private treatment record 
diagnosing the Veteran with bilateral arthritis secondary to 
severe pes planus.  Since this evidence relates to the 
previously unestablished fact, concerning a current diagnosis 
of bilateral arthritis of the foot, it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection is reopened.  



Service Connection Claim

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service connected disorder, or for the degree of additional 
disability resulting from aggravation of a non-service 
connected disorder by a service connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995)

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from February 1987 to March 
1989.  Upon separation in March 1989, the Veteran was granted 
service connection for bilateral pes planus, which is 
currently rated as 30 percent disabling.  In February 2006, 
the Veteran initiated a service connection claim for 
bilateral arthritis of the foot, claimed as secondary to his 
bilateral pes planus.  

In an effort to support his claim, the Veteran submitted a 
February 2006 private treatment record.  This record 
indicates the Veteran was diagnosed with severe pes planus 
several years prior, and the condition had not improved.  As 
part of this examination, x-rays were taken of the Veteran's 
feet, revealing severe arthritic changes in the tarsal and 
metatarsal joints.  Based on this examination and other 
treatment records, the medical professional continued the 
Veteran's diagnosis of severe pes planus and diagnosed 
bilateral arthritis secondary to severe pes planus.  

Based on the duties to assist outlined in the VCAA, VA 
provided the Veteran with a June 2006 examination.  At this 
time, the examiner recorded the Veteran's account of his 
disorder, reviewed the claims folder, and conducted a 
physical examination of the Veteran, but no x-rays of the 
Veteran's feet were taken.  Based on these findings, the 
examiner diagnosed the Veteran with pes planus.  Ultimately, 
the Veteran noted there was no evidence of "direct trauma to 
the [Veteran's] feet," and opined that the Veteran's 
"diagnosis of arthritis that has been worsening over the 
past year or so would not be in direct relationship to his 
diagnosis of pes planus."  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  The Board finds the June 2006 VA medical opinion 
to have less probative value than the February 2006 private 
treatment record.  The VA examiner's negative opinion 
crucially fails to address the February 2006 private 
treatment record, which links the Veteran's bilateral 
arthritis of the foot to his service-connected pes planus, 
and essentially provides no reasoning for the ultimate 
opinion.  The Board may only infer that the examiner 
reasoned, absent trauma to the feet there could be no link 
between the Veteran's two foot disorders; however, even if 
the Board were to accept this tenuous reading of the 
examiner's reasoning, no clear rationale to support this 
proposition is provided.  In considering the medical evidence 
of record, the Board has a responsibility to interpret 
reports of examination in light of the entire medical history 
of record, "reconciling the various reports into a 
consistent picture."  Moore v. Nicholson, 21 Vet. App. 211, 
217-20 (2007).  As such, the Board finds the February 2006 
private treatment record highly probative, as (i) it is 
consistent with other medical evidence of record diagnosing 
the Veteran with severe bilateral pes planus and (ii) the 
reasoning for the ultimate diagnosis is clearly based on the 
Veteran's medical history and other medical reports (x-rays).  
The Board finds these factors taken together make the 
February 2006 private treatment record highly probative, and 
specifically more probative than the June 2006 VA examiner's 
opinion.  

In summary, the Board finds that the most probative evidence 
of record establishes that the Veteran's current bilateral 
arthritis of the foot was proximately caused by, or the 
result of, his service connected bilateral pes planus.  With 
the resolution of any reasonable doubt as may be present in 
the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for left and right foot arthritis as 
secondary to service-connected bilateral pes planus are met.


ORDER

Service connection for left foot arthritis, secondary to 
bilateral pes planus, is granted.  

Service connection for right foot arthritis, secondary to 
bilateral pes planus, is granted.  


REMAND

In connection with his increased rating claim for bilateral 
pes planus, the Veteran was provided a June 2006 VA 
examination, but this examination failed to address all of 
the criteria outlined in 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Specifically, the examiner failed to comment on 
whether the Veteran's bilateral pes planus was pronounced 
with (i) marked pronation, (ii) extreme tenderness of plantar 
surfaces of the feet, (iii) marked inward displacement and 
severe spasm of the tendo achillis on manipulation, and (iv) 
is not improved by orthopedic shoes or appliances.  As such, 
the medical evidence currently of record in not adequate to 
evaluate the Veteran's claim.  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination related to his increased 
rating claim for bilateral pes planus  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination, and such 
review must be noted in the examination 
report.  The examiner should specifically 
indicate whether this disorder is 
pronounced, resulting in:

(i) marked pronation, (ii) extreme 
tenderness of plantar surfaces of 
the feet, (iii) marked inward 
displacement and severe spasm of 
the tendo achillis on manipulation, 
and (iv) is not improved by 
orthopedic shoes or appliances.  

The examiner should provide the reasons 
and basis for all opinions given.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination, and 
associated with the Veteran's claims 
folder.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted, or if 
further development is necessary.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


